DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0101959 (Lee).
	Regarding claim 21, Lee teaches a method of manufacturing a dental instrument (Paragraph 0054; Abstract), the method comprising: providing a flexible tip end (Figure 6, #300; Paragraph 0056) including a retaining portion (Figure 6, portion of #300 attached to #331); and forming a shank (Figure 6, #330) with a distal portion coupled to the retaining portion of the flexible tip end to secure the flexible tip end to the shank (Figure 6, #331 is coupled to #300 and therefore secures it; Paragraph 0061 calls #331 the connection portion).
	Regarding claim 25, Lee teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein forming the shank comprises forming a shank in a bent configuration (Figure 6, #333). 
Regarding claim 26, Lee teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein forming the shank further comprises forming a handle with the shank at one end of the handle (Figure 5, #130, #330).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan).

    PNG
    media_image1.png
    432
    685
    media_image1.png
    Greyscale

Lee Figure 6, Annotated 
	Regarding claims 1 and 8, Lee teaches a dental instrument (Abstract) comprising: a handle (Figure 3, #130); a two-piece tip attached to the handle (Figure 3, #300 and #330), the two-piece tip including: a shank (Figure 3, #330) including a distal portion with an end surface (Annotated Figure 6, #331), the distal portion extending along a longitudinal axis (Figure 6, #331); and a flexible tip end (Figure 6, #300; Paragraph 0056) having a portion attached to the distal portion of the shank (Figure 6, #331). Lee, however, does not teach the distal portion end surface having a slot, an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis. Furthermore, Lee does not teach the portion of the flexible tip has an aperture therethrough and is inserted within the slot, and a pin configured to be inserted through the apertures of the distal portion and the flexible tip end to secure the flexible tip end to the shank, and wherein the apertures and the pin have cylindrical configurations.
	Karapetyan teaches a dental instrument (Abstract) wherein a shank (Figure 6, #2) has a distal portion end surface having a slot (Figure 4, Figure 10, #17), an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), a tip with an aperture extending therethrough (Figure 10; #4, #19), the tip having a portion inserted within the slot (Figure 10, #4 inserted into #18), and a pin configured to be inserted through the apertures to secure 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to include the attachment means between tip and shank taught by Karapetyan. This would have been an obvious modification to make as it allows the tip and shank to be jointly removed when needed, so they could, for example, be replaced after repeated use.	Regarding claims 2 and 3, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the shank has a bent configuration comprising first and second bends within a horizontal plane (Figure 6, #333; Paragraph 0058). 
	Regarding claim 4, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the flexible tip end comprises a Nickel Titanium foil (Paragraph 0056; Figure 6 #300; Merriam-Webster defines foil as a very thin sheet of metal).
	Regarding claim 5, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the flexible tip has a spatula configuration (Figure 6, #330; Merriam-Webster defines a spatula as a flat thin implement used especially for spreading or mixing soft substances, scooping or lifting). 
	Regarding claim 9, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the apertures comprise first apertures and the pin comprises a first pin, and further comprising: a second aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis, the second 
	Karapetyan teaches wherein the apertures comprise first apertures and the pin comprises a first pin (Figure 10, #5, #19), and further comprising: a second aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), the second aperture spaced from the first aperture along a length of the distal portion (Figure 10, #19); a second aperture of the flexible tip end extending through the portion thereof (Figure 10, #19), the second aperture spaced from the first aperture along a length of the flexible tip end (Figure 10, #19); and a second pin configured to be inserted through the second apertures of the distal portion and the flexible tip end to secure the flexible tip end to the shank (Figure 10, #5; Column 6, lines 20-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to include the second pin and second aperture arrangement of Karapetyan. This would have been an obvious modification to make as having just one pin can still allow for a degree of motion (rotation about the longitudinal axis of the pin) but having two pins eliminates this degree of motion and therefore provides a more secure attachment. 
	Regarding claims 14, 15 and 16, Lee teaches a method of manufacturing a dental instrument (Paragraph 0054; Abstract), the method comprising providing a handle (Figure 3, #130) and a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #330) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331). Lee teaches that the flexible tip and shank are attached to each other (Figure 6, #331; Paragraph 0054) but Lee does not teach wherein the end surface has a slot; an aperture formed and extending through the distal portion in a direction generally 
	Karapetyan teaches a dental instrument (Abstract) wherein a shank (Figure 6, #2) has a distal portion end surface having a slot (Figure 4, Figure 10, #17), an aperture formed and extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), inserting a portion of a tip end into the slot (Figure 10, #4 inserted into #18) so that an aperture formed and extending through the portion aligns with the aperture in the distal portion (Figure 10; #4, #19), and inserting a pin through the apertures of the distal portion and the flexible tip to secure the flexible tip end to the shank (Figure 10, #5; Column 6, lines 15-28; a rivet is a type of pin). This type of connection between shank and blade allows for the blade and shank to be easily replaced in their entirety when needed because they are fixedly secured (Column 6, lines 27-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include the attachment means between tip and shank taught by Karapetyan. This would have been an obvious modification to make as it allows the tip and shank to be jointly removed when needed, so they could, for example, be replaced after repeated use.
	Regarding claim 17, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach forming the slot through the end surface and into the distal portion of the shank along the longitudinal axis thereof.
	Karapetyan teaches forming the slot through the end surface and into the distal portion of the shank along the longitudinal axis thereof (Figure 10, #18).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the slot being parallel to the longitudinal 
	Regarding claim 20, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach providing the two-piece tip comprises providing the shank with first and second apertures spaced from one another and extending through the distal portion in a direction generally orthogonal to the longitudinal axis; inserting the portion of the flexible tip end into the slot comprises inserting a portion of the flexible tip end into the slot so that first and second apertures extending through the portion align with the first and second apertures of the distal portion, respectively; and inserting the pin through the apertures of the distal portion and the flexible tip end comprises inserting first and second pins through the first and second apertures, respectively, of the distal portion and the flexible tip end to secure the flexible tip end to the shank.
	Karapetyan teaches providing the two-piece tip comprises providing the shank with first and second apertures spaced from one another and extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19); inserting the portion of the flexible tip end into the slot comprises inserting a portion of the flexible tip end into the slot so that first and second apertures extending through the portion align with the first and second apertures of the distal portion (Figure 10, #19; the apertures through the flexible tip #4 are shown to be aligned with the apertures through #2 in Figure 10), respectively; and inserting the pin through the apertures of the distal portion and the flexible tip end comprises inserting first and second pins through the first and second apertures, respectively, of the distal portion and the flexible tip end to secure the flexible tip end to the shank (Figure 10, #5; Column 6, lines 15-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the second pin and second aperture 
	Regarding claim 22, Lee teaches all of the elements of the claimed invention as stated above for claim 21 but Lee does teach wherein providing the flexible tip end including the retaining portion comprises providing a flexible tip end including an aperture extending therethrough.
	 Karapetyan teaches a dental instrument (Abstract) wherein a tip includes an aperture extending through a retaining portion (Figure 10, #19). Karapetyan teaches including this aperture so that the tip can be attached with screws or removable pins (Column 6, lines 15-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include providing an aperture through the tip retaining portion as taught by Karapetyan. This would have been an obvious modification to make so that the tip could be attached using screws or pins, which would allow the tip to be detachable and replaceable. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of CA 2344681 (Pratt et al.).
	Regarding claim 7, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the apertures and the pin are sized relative to one another to create an interference fit.
	Pratt et al. teaches a method of riveting in the analogous art of pin joints and connections, wherein the blind rivet, which is a type of pin, is sized to have an interference fit with an aperture (Page 7, line 16 through Page 8, line 4; Abstract). Pratt et al. teaches that the interference fit ensures adequate hole fill, which can strengthen the joint and help avoid joint failure (Abstract; Page 5, line 1-4).
. 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 2017/0128157 (Muller et al.).
	Regarding claim 10, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the two-piece tip comprises a first two- piece tip with a first shank (Figure 6, #330) and a first flexible tip end (Figure 6, #300), and the handle includes opposing first and second ends (Figure 5, #130 has a first end connected to the shank #330, and a second opposite end), the first two-piece tip coupled to the first end (Figure 5, #330 and #130). 
Lee, however, does not teach a second two-piece tip attached to the second end of the handle, the second two-piece tip including: a second shank including a distal portion with an end surface having a slot, the distal portion extending along a second longitudinal axis, and an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis; a second flexible tip end having a portion inserted within the slot, the portion including an aperture extending therethrough; and a second pin configured to be inserted through the apertures of the distal portion and the second flexible tip end to secure the second flexible tip end to the second shank.
	Muller et al. teaches a dental instrument (Abstract) wherein the tool has two tips disposed on opposite sides that have the same functionality and similar structures (Figure 1, #20 and #22; Paragraph 0063). Muller teaches that these two tools have slights different bends and angling in order to provide improved ergonomics for treating poorly accessible areas of the mouth (Paragraph 0029; 0064). 
. 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 2009/0029323 (Nejat).
	Regarding claim 18, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach bending the distal portion of the shank to create at least one bend.
	Nejat teaches a dental tool (Abstract) wherein a distal portion (Figure 1, #155) of a shank (Figure 1, #110) is bent to create at least one bend (Paragraph 0027). Nejat teaches that this allows a user to achieve a more comfortable wrist position (Paragraph 0027). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the step of bending a distal portion as taught by Nejat. This would have been an obvious modification to make in order to achieve a more comfortable wrist position for a user. 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 4478532 (Puro).
	Regarding claim 19, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach swaging an end of the pin. 

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the swaging of Puro. This would have been an obvious modification to make in order to make a rivet flush with the dental instrument, so that it is not visible and gives the dental instrument a sleeker look. Additionally, having the rivet be flush with the instrument would ensure the rivet doesn’t stick out and irritate a patient’s mouth.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 8801433 (Charlton) in view of US 2013/0101959 (Lee).

    PNG
    media_image2.png
    441
    361
    media_image2.png
    Greyscale

Charlton Figure 12, Annotated 
	Regarding claim 1, Charlton teaches a dental instrument (Abstract) comprising a handle (Figure 12, #44; Column 8, lines 37-39); a two-piece tip attached to the handle (Figure 12, #46 and #12), the two-piece tip including: a shank (Figure 12, #12) including a distal portion (Annotated Figure 12) with an end surface (Figure 12, #14) having a slot (Figure 12, #26), the distal portion extending along a longitudinal axis (Annotated Figure 12), and an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 12, #28); and a tip end (Figure 12, #46) having a portion inserted within the slot (Figure 12, Figure 13, #48), the portion including an aperture extending therethrough (Figure 7, #50); and a pin configured to be inserted through the apertures of the distal portion and the tip end to secure the flexible tip end to the shank (Figure 12, #58; Column 9, lines 17-25). Charlton teaches that the tip end can be a retractor (Column 4, lines 40-44) but does not teach that the tip end is flexible.
	Lee teaches a dental instrument comprising a retractor (Abstract) with a flexible dental tip (paragraph 56). Lee teaches that the flexible dental tip is useful in conforming the shape of a tooth during surgery (Paragraph 56).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Charlton to include the flexibility of the tip of Lee. This would have been an obvious modification to make as it would allow for the tool to correspond to the shape of a tooth being treated, thereby allowing the tool to better fit in between teeth and around teeth. 
	Regarding claim 6, Charlton in view of Lee teaches all of the elements of the claimed invention as stated above for claim 1 and Charlton further claims wherein the shank comprises stainless steel (Column 3, lines 41-51).

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 6997709 (Kangasniemi et al.) and US 10758319 (Buist Sr.).

    PNG
    media_image3.png
    372
    500
    media_image3.png
    Greyscale

Buist Sr. Figure 5, Annotated
	Regarding claims 11 and 12, Lee teaches a dental instrument comprising: a handle (Figure 5, #130); a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #300) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331); a Nickel Titanium foil tip end having a portion coupled to the distal portion of the shank (Figure 6, #300; Paragraph 0056). Lee does not teach that the shank is steel, and a material that comprises an adhesive is disposed between the portion of the nickel titanium foil tip end and the distal portion to secure the Nickel Titanium foil tip end to the steel shank wherein the end surface of the distal portion includes a slot, and the portion of the Nickel Titanium foil tip end is inserted within the slot.
	Kangasniemi et al. teaches a dental instrument (Abstract) wherein a two-piece tip includes a steel shank (Figure 2, two piece tip is #20 and #12a; shank is #12a; Column 2, lines 18-24). Kangasniemi et al. teaches that having a shank made of steel improves stiffness and strength of the instrument (Column 2, lines 18-20). 

	Buist Sr. teaches a dental instrument (Abstract) wherein a two-piece tip includes a shank (Figure 3, #4) with a distal portion (Annotated Figure 5) and a tip end (Figure 3, #8), wherein a material that comprises an adhesive is disposed between a portion of the tip end and the distal portion to secure the tip end to the shank (Column 5, lines 58-63) wherein the end surface of the distal portion includes a slot (Figure 5, #10 is the end surface and includes the slot #12) , and a portion of the tip end is inserted within the slot (Column 4, lines 58-59). Buist Sr. teaches that a dental tool arranged in this way supports a blade so that it does not become lodged in a patient’s jaw or break during operation.
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to include the slot and adhesive arrangement as taught by Buist Sr. This would have been an obvious modification to make as it provides a secure attachment that would ensure that the tip end does not come apart or break during use. 

	Claims 11, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 4060897 (Greenstein).
	Regarding claims 11 and 13, Lee teaches a dental instrument comprising: a handle (Figure 5, #130); a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #300) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331); a Nickel Titanium foil tip end having a portion coupled to the distal portion of the shank (Figure 6, #300; Paragraph 0056).

	Greenstein teaches a dental instrument (Abstract) with a steel shank (Figure 5, #42 and #46) having a distal portion (Figure 5, #42) with an end surface (Figure 5, #44) including a slot (Column 7, lines 16-18), the flexible tip being inserted within the slot (Figure 5, #54; Column 7, lines 16-18); a material disposed between the portion of the nickel titanium foil tip end and the distal portion to secure the nickel titanium foil to the steel shank (Figure 5, #56; Column 7, lines 19-27). This means of attaching the flexible tip embeds the tip permanently in the structure of the instrument (Column 7, lines 20-24). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to include the means of attachment of Greenstein. This would have been an obvious modification to make as it would permanently fix the tip into the instrument, which would be beneficial in ensuring the tip does not accidentally detach during use.
	Regarding claim 24, Lee teaches all of the elements of the claimed invention as stated above for claim 21 but does not teach wherein forming the shank comprises injection molding the shank around the retaining portion of the flexible tip end.
	Greenstein teaches a dental instrument (Abstract) wherein forming the shank comprises injection molding the shank around the retaining portion of the flexible tip end (Figure 5, #56; Column 7, lines 5-28). Greenstein teaches that this forming of the shank is done so that the tip is permanently embedded in the tool (Column 7, lines 20-24).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include the injection molding of Greenstein. This would have been an .

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 2018/0042697 (Wong).
	Regarding claim 23, Lee teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches forming the shank into a bent configuration (Figure 6, #333) but does not teach 3D printing the shank.
	Wong teaches a dental instrument (Abstract) that includes shanks (Figure 3, #108), wherein all parts of the dental instrument, including the shanks, can be 3D printed (Paragraph 0029).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include the 3D printing of the Shank as taught by Wong. This would have been an obvious modification to make as 3D printing allows for more immediate and fast manufacturing without the need of bulky and expensive equipment. 

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 2012/0077148 (Luoto).
	Regarding claim 27, Lee teaches all of the elements of the claimed invention as stated above for claim 21 but does not teach wherein forming the shank with the distal portion coupled to the retaining portion of the flexible tip end comprises deforming the distal portion of the shank to clamp down on the retaining portion of the flexible tip end to secure the flexible tip end to the shank.
	Luoto teaches a dental instrument (Abstract) wherein a distal portion (Figure 2, #8) of a shank (Figure 2, #5) is deformed to clamp down on the retaining portion of the tip to secure the tip to the shank (Paragraph 0016 describes how element #4 deforms protrusions #8 to clamp down on tip #3 to 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include the clamping step of Luoto. This would have been an obvious modification to make as it would allow for a tip that is easily removable and replaceable. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772